Non-Art Rejection
1.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,057,487.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise most limitations required in the present claims. While the patent claims do not explicitly require displaying the change in the microservice via the user interface, a typical user interface would comprise such a display. Therefore it would have been obvious to one of ordinary skill in the art to recognize use of such display in patent claims to show change in microservice.

Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emeis, U.S. pat. Appl. Pub. No. 2018/0088925, in view of Zhao, U.S. pat. Appl. Pub. No. 2018/0309630.
	Per claim 1, Emeis discloses a computer implemented method comprising:
a)  receiving, by the device (220), data about a microservice, the data identifying a version of the microservice, i.e., a checksum for identifying version of a software package received from a software registry (see par 0049);
b)  recording, by the device, the version data to a log (not shown) in association with a request to access the microservice, i.e., recording version of microservice requested/used by the application in a version control system (see par 0045); 
c)  determining, by the device, a change in the version of the microservice based on different version received from the microservice, i.e., comparing the received version with current version by the application (see par 0049); and
d)  providing, by the device, for display via a user interface information about the change in the microservice (see par 0050). 
Emeis does not explicitly teach recording the version data in a log. Emeis however teaches maintaining/recording versions of microservice requested/used by the application in a version control system (par 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such use of log in Emeis version control system for recording the version requested/used by the application because it would have enabled the system to determine whether the requested/received version is different from the version used by the application (see par 0049).
Emeis also does not teach determining a microservice version based on response from the microservice comprising metadata. However, Zhao discloses a method of managing microservices wherein each microservice comprise metadata, i.e., declarative deployment model, that includes version data (see Zhao, par 0031), and wherein one or more microservice versions are determined by querying and receiving responses from those microservices (see Zhao, par 0041).

Per claim 2, Zhao teaches that metadata, i.e., declarative deployment model, provided by the microservice as part of registration/deployment of the microservice with the device (see par 0035).
Per claims 3 and 7, Emeis teaches using the device 220 as intermediate/proxy device to forward request of microservices by the end-user device 150 to application servers (see par 0024).
Per claim 4, Zhao teaches the metadata also comprises deployment location of the microservice (see par 0033).
Per claim 5, Zhao teaches determining a change in deployment location based on metadata received from the microservice and data previously stored in record/log (see par 0045).
Per claim 6, Emeis teaches comparing the metadata received with the response to the metadata recorded in the log for one or more of the requests (see par 0049). 
Claims 8-18 are similar in scope as that of claims 1-7.
Per claim 19, Emeis teaches that microservice can be implemented using virtual machines (see par 0077), wherein virtual machine implementation would typically comprise indication of an operating system and an environment of the microservice (see par 0082).
Per claim 20, Zhao teaches determining a change in operation of the microservice attributable to the environment of the microservice, e.g., network-accessible server set, based 


Response to Amendment
4.	Applicant’s arguments filed February 3, 2022 with respect to claims 1-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.






/Viet D Vu/
Primary Examiner, Art Unit 2448
2/14/22